CASANUEVA, Judge.
Anthony F. Gucciardo appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Gucciardo’s motion contained five issues that were all summarily denied by the trial court. We affirm four of these issues without comment and reverse on the remaining issue because the trial court’s order failed to address portions of that claim — whether Gucciardo’s pleas in the 1998 cases were involuntary because he was not aware that he could receive habitual offender sentences on those charges at the time of the plea. In refuting this claim, the trial court attached portions of the record that refer to Gucciardo’s 1997 cases and the sentenc*850ing hearing transcript from April 1999. These documents do not refute Gucciardo’s claim regarding his pleas in the 1998 cases.
This court notes that there are two scrivener’s errors in the judgments for the 1998 cases. In case numbers 98-20882 and 98-20889, the trial court failed to check the habitual felony offender designation on the judgment despite the fact that the trial court orally pronounced these sentences as habitual felony offender sentences. We remand with directions to the trial court to correct the scrivener’s errors on Gucciardo’s written sentence; Guceiar-do need not be present. Of course, this issue will be moot if the trial court determines that Gucciardo’s pleas in these cases were involuntary.
Accordingly, we reverse the trial court’s order on Gucciardo’s claim that his pleas to the 1998 cases were involuntary, and we remand for further proceedings. If the trial court should again deny Gucciardo’s claim, it must attach those portions of the record that conclusively refute it.
Reversed and remanded for further proceedings.
SALCINES and STRINGER, JJ., concur.